         Case 2:15-cv-05642-CAS-JC Document 503 Filed 12/17/19 Page 1 of 2 Page ID #:10883



              1
              2
              3
              4
              5
              6
              7
              8                        UNITED STATES DISTRICT COURT
              9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
             10
             11 MARCUS GRAY, et al.,                          CASE NO. 2:15-cv-05642-CAS (JCx )
             12         Plaintiffs,                           Honorable Christina A. Snyder
             13         v.                                    [PROPOSED] ORDER RE: JOINT
             14 KATHERYN ELIZABETH HUDSON,                    STIPULATION TO EXTEND
                                                              REPLY DEADLINE FOR POST-
             15 et al.,                                       TRIAL MOTION AND MOTION
                                                              FOR PREJUDGMENT INTEREST
             16         Defendants.

             17
             18         The Court has considered the parties’ Joint Stipulation to extend the Reply
             19 Deadline for Defendants’ Post-Trial Motion and Plaintiffs’ Motion for
             20 Prejudgment Interest and hereby orders the following schedule:
             21
             22 / / /
             23
             24 / / /
             25
             26 / / /
             27
             28 / / /

11760123.1
                                                  [PROPOSED] ORDER
         Case 2:15-cv-05642-CAS-JC Document 503 Filed 12/17/19 Page 2 of 2 Page ID #:10884



             1
                                   Event                                          Date
             2
                  Defendants File Reply in Support of              December 27, 2019
             3
                  Post-Trial Motion
             4
                  Plaintiffs File Reply in Support of              December 27, 2019
             5
                  Motion for Prejudgment Interest
             6
             7
                       IT IS SO ORDERED.
             8
                  Dated: December 17, 2019              By:
             9                                                Honorable Christina A. Snyder
                                                              Judge of the United States District Court
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                               2
11760123.1
                                                  [PROPOSED] ORDER
